Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bite adjustment structures" in at least lines 5 and 8 in claim 1 and in at least in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. The terms should be “digital bite adjustment structures” throughout the claims to maintain consistency and antecedent basis.
Claim 3 recites the limitation of “wherein the adjusting further comprises: changing a location” of the DBAS however claim 1, which claim 3 is depending from, already recites “adjusting the bite adjustment structures by changing the position”. It is unclear what the difference is between changing the position of the DBAS verses changing the location of the DBAS as changing the location would require a change in position and vice versa. A review of the specification finds that applicant has defined location to include position, page 7 “location (e.g., position on the cavity)” and thus it is unclear what claim 3 is further defining.  For purposes of examination any prior art teaching a change in either will be interpreted as providing for both.
Claim 7 recites the limitation "the plurality of bite adjustment structures" in line 2, which renders the claim indefinite as claim 7 depends upon claim 1 which recites both “plurality of digital bite adjustment structures” and “bite adjustment structures” thus the claim is unclear as to which structures are attempting to be further limited. For purposes of examination all recitations of “bite adjustment structures” will be deemed to be addressing the “digital bite adjustment structures”.
Claim 7 recites the limitation of “with the corresponding one of the appliances is worn by the user”, however there are no actual appliances recited in the method, merely digital models of appliances that are “for” outputting that are then “for” formation of physical appliances, thus there the limitation of “the appliance is worn by the user” is unclear and the claim indefinite. For purposes of examination any a prior art that would provide for a manner of modeling treatment forces and counterforces to anchor against the treatment forces “when” such an appliance formed from the models would be made and worn will be deemed to provide for the claimed limitation.
Claim 11 recites the limitation "the bite adjustment structure" in lines 1-2, which renders the claim indefinite as claim 11 depends upon claim 1 which recites both “plurality of digital bite adjustment structures” and “bite adjustment structures” thus the claim is unclear as to which structures are attempting to be further limited. For purposes of examination all recitations of “bite adjustment structures” will be deemed to be addressing the “digital bite adjustment structures”.
Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-12 directed to a purely digital process of generating data of a first digital model, designing a bite adjustment structure and adjusting the structure for a second stage of treatment, and outputting the digital models which would apparently be intended to operate on a generic computing device. The various dependent claims all  add only additional purely digital information to the locations of parts of the digital model. The method is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1-12, the claimed inventions are directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations and judgements. More particularly the generating of digital models that have some desired digital elements and digital parts and outputting of those digital models is capable of being done mentally (a dentist views a patient’s dentition envisioning a 3D image of the appliances with particular shapes and the structures being positioned for different treatment appliances that would output as a mental model to be eventually used to made a physical appliance).
It is further noted that orthodontists have long practiced their trade/art of determining mentally what prosthetic restorations and treatment plans are needed for a patient and how they are to be shaped and designed—well before the advent of computers — and are most certainly capable of envisioning and mentally determining the treatment plans stages and appliances along with shapes and arrangements of dental restorations necessary to accomplish a desired model of jaws to be used in fabrication of aligners.
Step 2B — In regard to claims 1-12, the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method of modeling and outputting models improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond “modeling” and “outputting”  based on mathematical algorithms with a standard generic computer.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm. The claimed method thus falls with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US Application 16/299,011
Claims 1-3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over each of claims 2, 13, and 25 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 13, and 25 recite a non-transitory computer readable medium with instructions while claims 1-3 and 8 are directed to a method, however the non-transitory computer readable medium would, when operated on a generic computer, cause computer to carry out method steps substantially identical to the steps of the method in claims 1-3 and 8, including the generation of at least two digital models of appliances at two different stages in a treatment and the generation of digital bite adjustment structures that would have a specific shape and location between at least two digitally modelled steps and the second digital model having the vertical distance of the bite adjustment structure between the first and second stages to be different. 
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 recites the same  change of orientation in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 recites the same  change of size in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 recites the same limitation of anterior teeth in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 recites the same limitation a force and adjusting the model for a counter-force in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claims 9 and 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 21 and 22 respectively of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 22 recite the same limitation of moving the location of the digital bite adjustment structures in a vertical manner (claim 21) and the vertical is towards the incisal direction (claim 22) in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23/28 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23/28 recites the same limitation providing disocclusion to posterior teeth in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24/29 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24/29 recites the same limitation providing location changes based on changes in intrusion or extrusion in a species manner similar to claims 1-3 and 8 above regarding non-transitory medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotte et al. (US 2003/0207224 A1).
Regarding claims 1, 3, 8, 9, and 12, Lotte discloses a method (Fig. 2a showing a method, paragraph [0004] disclosing an “improved method”) of correcting a deep bite (paragraph [0032] lines 1-8 disclosing correction of “overbite” which is synonymous with “deep bite” as evidenced by applicant’s specification on pages 2-3 “ a deep bite, which is an acute case of an overbite”), with step of: 
receiving a digital model of a patient’s teeth of a first and second jaw with a deep/overbite malocclusion (paragraph [0032] 1-8 bite correction of over bite and Fig. 2a element elements 72-76, paragraph [0033] lines 1-13 at least disclosing the digitization of maxillary and mandibular dentition) and in response to the receiving:
positioning a plurality of digital bite adjustment structures (fig. 2a elements 79, Fig. 1a elements 52 and 50 itself, the specification fails to disclose the bite adjustment structure as comprising any particular structure as such any prior art which has a structure that adjusts a bite in any way and has a structure which would also be designed to interface with a second jaw in some manner will be deemed to read on the broad term.  Lotte discloses the shell and wedges together for the function claimed as adjusting bite both intra-arch and inter-arch of a patient in paragraphs [0035] lines 5-12 and [0049] lines 1-7. ) on a corresponding plurality of digital tooth receiving cavities of a digital model of a first jaw (Fig. 2a element 76-81, paragraph [0049] lines 1-7 the wedges and the appliances together move teeth between stages and thus each wedge and tooth receiving part of the shell provides a plurality of bite adjustment structures, the digital models being the inside surfaces digital appliance models to be formed on the models and thus being negative models of the inside surface of the appliances) at a first stage in a treatment plan (paragraph [0016] lines 9-13 disclosing a plurality of incremental steps, thus requiring at least a first stage of a treatment plan);
designing the digital bite adjustment structures to have a first shape and location specific to the first stage of the treatment plan designed to interface with teeth of a second jaw (Fig. 2c and 2d designing of structures which adjust bite, elements 90/91 and that interface with a second jaw through elements 94/96, paragraph [0035] lines 5-12 disclosing designing each step to move teeth in a jaw in a first stage and also to interface with teeth of a second jaw “when intra-arch tooth movement is desired during inter-arch bite correction” over multiple stages thus each stages intra and inter arrangements being designed);
adjusting the digital bite adjustment structures by changing the positions/locations of the plurality of digital bite adjustment structures on the corresponding plurality of digital tooth receiving cavities of the digital model of the appliance of the first jaw at a second stage of the treatment plan according to changes to the digital model of the first jaw between the first and second stages of movement of a tooth on either jaw by changing the vertical position (paragraph [0035] lines 5-27 disclosing designing each step to move teeth in a jaw in a first stage and also to interface with teeth of a second jaw “when intra-arch tooth movement is desired during inter-arch bite correction” over multiple stages thus each stages intra and inter arch arrangements being adjusted between each stage of the treatment plan based on movement of teeth caused by the appliance in each stage, further lines 27-28 disclosing different positional requirement movements of each tooth including vertically thus requiring a differently positioned bite adjustment structures for each stage, paragraph [0049] lines 1-7 disclosing the different stages further include differently located wedges as required based on how teeth move from one stage to the next); and
outputting the digital model corresponding to the appliance for the first jaw for fabrication of physical models corresponding to appliances of the first jaw at the first and the second stages of the treatment plan for formation of physical appliances (paragraph [0037] lines 1-7 disclosing the outputting of digital models with the bite correction structures for each stage of treatment to a machine to fabricate models that are then used to form physical appliances in paragraph [0038] all).
Regarding claim 2, Lotte further disclose where the adjusting further includes changing a shape of the plurality of digital bite adjustment structures on the corresponding plurality of digital tooth receiving cavities of the digital model of the appliance of the first jaw (paragraph [0035] lines 5-12 disclosing the appliance eventually formed from the different stages of the digital model cause intra-arch tooth straightening, thus different stages having different shapes as the tooth movement occurs and the shape of one appliance would no longer apply any force on the tooth, thus the appliance being a total bite adjustment structure would have different shapes between stages, paragraph [0036] lines 60-62 disclosing different shapes and sizes of wedges).
Regarding claim 4, Lotte further disclose where the adjusting further comprises changing an orientation of the plurality of digital bite adjustment structures on the corresponding plurality of digital tooth receiving cavities of the digital model of the appliance of the first jaw (paragraph [0035] lines 5-12 disclosing the appliance eventually formed from the different stages of the digital model cause intra-arch tooth straightening, thus different stages having different shapes as the tooth movement occurs and the shape of one appliance would no longer apply any force on the tooth, thus the appliance being a total bite adjustment structure would have different orientations between stages).
Regarding claim 5, Lotte further disclose where the adjusting further comprises changing a size of the plurality of digital bite adjustment structures on the corresponding plurality of digital tooth receiving cavities of the digital model of the appliance of the first jaw (paragraph [0035] lines 5-12 disclosing the appliance eventually formed from the different stages of the digital model cause intra-arch tooth straightening, thus different stages having different shapes as the tooth movement occurs and the shape of one appliance would no longer apply any force on the tooth, thus the appliance being a total bite adjustment structure would include different sizes between stages, paragraph [0036] lines 60-62 disclosing different shapes and sizes of wedges).
Regarding claim 6, Lotte further disclose where the corresponding plurality of digital tooth receiving cavities of the digital appliance model are anterior digital tooth receiving cavities of the digital model (Fig. 5a showing appliances with anterior teeth, thus the appliance shell around the anterior teeth acting as the bite adjustment structure being between the upper and lower teeth).
Regarding claims 11, Lotte further discloses where the adjusting of the bite adjustment structures is to provide a disocclusion between the posterior and/or anterior teeth (Fig. 1c-d showing the provision of a disocclusion during a stage, paragraph [0031] lines 13-15 disclosing the “prevents patient from achieving a completely closed occlusion” thus provides a disocclusion of the posterior and/or anterior).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over by Heine et al. (WO 2013/139467-translation citations from corresponding US 2015/0079531 A1) in view of Lotte et al. (US 2003/0207224 A1).
Regarding claims 1-3, 5, 8, 9, and 12, Heine discloses a method (paragraph [0050] lines 5-8 disclosing digital method) with step of: 
receiving a digital model of a patient’s teeth of a first and second jaw with a malocclusion (paragraph [0041] lines 12-16, paragraph [0042] lines 1-3) and in response to the receiving:
positioning a plurality of digital bite adjustment structures (paragraph [0050] all disclosing digital placement of bite blocks, and that all descriptions of physical placements can be done digitally, the specification fails to disclose the bite adjustment structure as comprising any particular structure as such any prior art which has a structure that adjusts a bite in any way and has a structure which would also be designed to interface with a second jaw in some manner will be deemed to read on the broad term.  Heine discloses the shell and bite blocks together for the function claimed as adjusting an inter-arch bite of a patient in fig. 19a-e showing an appliance with a series of bite blocks, formed from a series of digitally modeled teeth and blocks, [0084]-[0086]) at locations on a corresponding plurality of digital tooth receiving cavities of a digital model of an appliance for a first jaw (Fig. 6/7 placement of elements 5, 10, 12, the digital models being the inside surfaces digital appliance models to be formed on the models and thus being negative models of the inside surface of the appliances) at a first stage in a treatment plan (paragraph [0025] lines 5-10 disclosing a plurality of incremental steps, thus requiring at least a first stage of a treatment plan);
designing the digital bite adjustment structures to have a first shape and location specific to the first stage of the treatment plan designed to interface with teeth of a second jaw (paragraph [0100] and [0101] disclosing placement of bite blocks/wax ups for a first stage);
adjusting the digital bite adjustment structures by changing the positions/locations of the plurality of digital bite adjustment structures on the corresponding plurality of digital tooth receiving cavities of the digital model of the appliance of the first jaw at a second stage of the treatment plan according to changes to the digital model of the first jaw between the first and second stages of movement of a tooth on either jaw by changing the vertical position and thus vertical shape and size (paragraph [0100]-[0101] disclosing the apparatus 1 being adjusted in steps for the incremental movement of teeth between steps and different modulus 2/3 such as in fig. 2/3, 8, showing sequentially in fig. 19, paragraph [0094] disclosing the control of vertical bite contact for allowing adjacent teeth to move vertically, thus sequentially changing shape and size); and
outputting the digital model of the tooth receiving cavities of the digital model of the appliance of the first jaw for fabrication of physical models corresponding to the appliances of the first jaw at the first and the second stages of the treatment plan for formation of physical appliances (fig. 20 showing digital planning from software output for physical models by rapid manufacturing).
Heine discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the output digital model of the jaws for fabrication is for creation of physical models that are used for formation of appliances instead of output for 3D printing of appliances as per claim 1, nor the initial model of the patient’s teeth being in a deep bite/overbite.
However, Lotte discloses a method of forming digital models of upper and lower jaws, the digital placement of structures to adjust bite and the adjusting of their placement between different stages with the digital models being output for the fabrication of physical models that correspond to the jaws at each stage and the physical models before for the formation of appliances thereon (paragraph [0037] lines 1-7 disclosing the outputting of digital models with the bite correction structures for each stage of treatment to a machine to fabricate models that are then used to form appliances and paragraph [0038] all) and the correcting of a deep bite (paragraph [0032] lines 1-8 disclosing correction of “overbite” which is synonymous with “deep bite” as evidenced by applicant’s specification on pages 2-3 “ a deep bite, which is an acute case of an overbite”),.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate models being for correction of deep bite and the outputting of digital models being for the eventual formation of physical models to form appliances from as taught by Lotte into the outing for manufacturing as taught by Heine for the purpose of providing a method of manufacturing that would allow for the use of multiple materials with various properties as desired by an orthodontist and required base on patient need as taught by Lotte (paragraph [0038] lines 11-26) and for the purpose of an bite appliance to help treat overbite while treating temporal-mandibular issues (paragraph [0032] all).
Regarding claims 4 and 10, Heine discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the vertical relationship between stages includes progressively moving the location of portion of the bite adjustment structure towards the incisal edge of a respective tooth receiving cavity as per claim 10, nor explicitly where the orientation is adjusted as per claim 4.
However, Heine does disclose that between various steps the bite blocks are adjusted based on particular patient needs are changed between stages (paragraph [0101] “the apparatus is adjusted in steps for the incremental movement of teeth, and corresponding different modules 2, 3 are produced”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the positioning of the bite adjustment structure to move towards the incisal edge of a tooth receiving cavity or the orientation of the bite adjustment structures of bite blocks between different tooth treatment stages as needed by the particular patient’s tooth movement needs and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, Heine further disclose where the corresponding plurality of digital tooth receiving cavities of the digital appliance model includes an anterior digital tooth receiving cavities of the digital appliance model (Fig. paragraph [0084] lines 1-7 disclosing an anterior tooth is used), Heine discloses the claimed invention except for the anterior tooth to be a plurality of anterior teeth, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to have use more than one anterior tooth, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.), and such use of multiple anterior teeth would be dependent on any particular patient’s orthodontic needs.
Further regarding claim 7, Heine as modified above further discloses modeling of force to be applied to the anterior bite adjustment structure and adjusting the shape of the digital model of the corresponding appliance,  such that the corresponding appliance would distribute a counterforce to a number of posterior teeth (paragraph [0084] disclosing force balancing from anterior and posterior teeth to allow teeth and jaws to be moved appropriately)
Regarding claims 11 and 12, Heine further discloses where the adjusting of the bite adjustment structures is to provide a disocclusion between the posterior and/or anterior teeth (Fig. 19a-e showing disocclusion provide for tooth extrusion).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lotte et al. (US 2003/0207224 A1) in view of Chisti et al. (US 2004/0170943 A1).
Regarding claim 7, Lotte discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the modeling includes modeling forces to be applied to the plurality of bite adjustment structures on the anterior teeth at one stage and adjusting the shape of the digital model of the first jaw so that the a corresponding appliance would distribute a counterforce to posterior teeth which would counter the force on the anterior teeth. 
However, Chisti discloses a method of forming by digital models (paragraph [0012] all) to apply force to one are of teeth that are too be moved and a model of counterforce/anchor force needed by other teeth to allow for the teeth to be treated to be moved (paragraph [0028] lines 1-10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the modelling of the teeth a modeling of forces and counterforces needed to act as anchor teeth in model of teeth that would force an appliance as taught by Chisti into the modeling and outputting as taught by Lotte for the purpose of providing sufficient anchoring force to allow the desired teeth to move as taught by Chisti (paragraph [0028] lines 1-5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lotte et al. (US 2003/0207224 A1).
Regarding claim 10, Lotte discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the vertical relationship between stages includes progressively moving the location of portion of the bite adjustment structure towards the incisal edge of a respective tooth receiving cavity. 
However, Lotte does disclose that between various steps based on particular patient needs the bite adjustment structure of the appliance and wedges are changed between stages, including disclosing various wedges that have different distances from an incisal edge (Fig. 4a-f showing wedges with different shapes that have different relations to the incisal edge).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the positioning of the wedge portion of the bite adjustment structure to move towards the incisal edge of a tooth receiving cavity between different tooth treatment stages as needed by the particular patient’s tooth movement needs and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        09/23/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772